Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In order to avoid a 112 2nd issue concerning a lack of antecedent basis, the application has been amended as follows: 
In claim 1, line 5, the following has been inserted after “member”:
-- having a horizontal axis portion and a vertical axis portion --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention claims a jig-type fishing lure comprising an L-shaped trailer member wherein a horizontal axis portion and vertical axis portion are structured differently in that the horizontal is heavier and wider than the vertical and they are also arranged to be angled between 135 and 155 degrees with relation to each other.  Further, the trailer member comprises a tail attachment means that allows it to be releasably, rotatably slidably attached to a hook member of an associated jig.  This results in a unique “jig trailer fishing lure” that is neither disclosed or taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/               Primary Examiner, Art Unit 3644